Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2-11-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi-Roudbari et al. (US 2014/0247239) in view of Kim et al. (US 2017/0108973, hereafter “Kim ‘973”), Shih et al. (US 2017/0123540), Huang (US 2016/0011705), and Kim et al. (US 2013/0271689, hereafter “Kim ‘689”).
Regarding claim 1, Jamshidi-Roudbari (Fig. 13 and 14) discloses a touch display substrate, comprising:
a plurality of first electrodes (Row VCOM 1416) on a base substrate (TFT Glass 1404) and independent from each other (each Row VCOM line is independently drive, see [0057] which discusses how different rows can be driven differently), wherein each of the plurality of first electrodes is configured to be used as an electrode used for display in a display time stage (“During display phase 1302, Row Vcom and Column Vcom can be driven to operate an LCD display” as discussed in [0059]), be used as a touch electrode in a touch time stage (“During touch phase 1304, Row Vcom can be stimulated” as discussed in [0059], with touch detection discussed further in [0060]) and be used as a first pressure sensitive electrode in a pressure detection time stage (“During pressure phase 1306, Row Vcom can be stimulated” as discussed in [0059], with pressure detection discussed further in [0061]);
a plurality of second pressure sensitive electrodes (1420) corresponding to the plurality of first electrodes (as seen in Fig. 14, the C1 capacitance between 1420 and Row VCOM 1416 is used to detect pressure, see also [0047]);
wherein the plurality of first pressure sensitive lines is used as the touch signal lines in the touch time stage (“During touch phase 1304, Row Vcom can be stimulated” as discussed in [0059], see also [0060]),
the touch display substrate is a liquid crystal display (LCD) substrate (“liquid crystal” discussed in [0043]);
the electrode used for display is a common electrode of the display substrate (“common electrode” discussed in [0030]).
However, Jamshidi-Roudbari fails to teach or suggest wherein the second pressure sensitive electrodes are on the base substrate, or wherein the touch display substrate includes a piezoelectric layer.
Kim ‘973 (Fig. 1and 7) discloses a touch display substrate comprising:
a plurality of first electrodes (110’) on a base substrate (610), wherein each of the plurality of first electrodes is configured to be used as a touch electrode in a touch time stage (“supply the driving signals Ds during a touch driving period” as discussed in [0072]);
a plurality of second pressure sensitive electrodes (120) corresponding to the plurality of first electrodes (as seen in Fig. 7, 110’ and 120’ correspond to each other via an element 210’) on the base substrate (both 110’ and 120’ are on substrate 610 as seen in Fig. 7); and
a piezoelectric layer (210') between the plurality of first electrodes and the plurality of second pressure sensitive electrodes (210’ is between 110’ and 210’ as seen in Fig. 7);
a plurality of first pressure sensitive lines (seen on the left of Fig. 1, connecting each 110 with 150, and carrying signal Ds), wherein each of the first pressure sensitive lines is connected to one of the plurality of first electrodes corresponding to the each of the first pressure sensitive lines (as seen in Fig. 1); and
a second pressure sensitive line (seen in Fig. 1, between 120 and 150, carrying signals Vs1-Vs4), connected to the plurality of second pressure sensitive electrodes (as seen in Fig. 1),
a second pressure sensitive electrode (120) is arranged to correspond to a black matrix (650) on a color filter substrate (seen in Fig. 7 and 8, 650 is on substrate 620 which has color filter 640) and an orthographic projection of the second pressure sensitive electrode on the color filter substrate falls within in the black matrix (seen in Fig. 8, 120 is entirely within 650).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamshidi-Roudbari to include a piezoelectric layer between the first and second pressure sensitive electrodes as taught by Kim ‘973 because this allows the same electrodes to be used to detect both a touch position and a touch pressure (see [0011]).
However, although Jamshidi-Roudbari discloses the data lines are made of metal (data lines are part of metal layer M2, as discussed in [0036]), Jamshidi-Roudbari and Kim ‘973 fail to teach or suggest wherein the plurality of first pressure sensitive lines and data lines on the touch display substrate are in a same layer and are formed of a same material.
Shih discloses a touch display substrate wherein the plurality of first pressure sensitive lines (called “connecting wires,” and made of metal as discussed in [0037]) and data lines on the touch display substrate are in a same layer (“force-sensing electrodes 160EA may be disposed along the scanning lines SL and the data lines DL” as discussed in [0042]).
Therefore, the combination of Jamshidi-Roudbari and Kim ‘973 with Shih would provide a touch display substrate wherein both the first pressure sensitive lines and data lines are made of the same material (Jamshidi-Roudbari teaches the data lines are made of metal in [0036] while Shih teaches the first pressure sensitive lines are made of metal in [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamshidi-Roudbari and Kim ‘973 so the pressure sensitive electrodes are in the same layer and made of the same material as the data lines as taught by Shih because metal provides a conductive layer that has enough transparency for a display (see [0028]).
However, Shih only teaches “force-sensing electrodes” disposed with the data lines, and so Jamshidi-Roudbari, Kim ‘973, and Shih fail to teach or suggest wherein “the touch signal lines and the data lines are in a same layer and formed of a same material.”
Huang (Fig. 7) discloses a touch display substrate wherein touch signal lines and the data lines are in a same layer and formed of a same material (discussed in [0052], “the data lines D and the touch induction lines TS are located on the same layer and are made from the same material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamshidi-Roudbari, Kim ‘973, and Shih so the touch signal lines are in the same layer and made of the same material as the data lines as taught by Huang because this saves raw materials and reduces cost [0030]).
However, although Jamshidi-Roudbari, Kim ‘973, Shih, and Huang wherein the touch signal lines are at the edge of the substrate (eg. shown at the bottom of Fig. 1 of Kim ‘973, and even inside controller 150 in Fig. 3), Jamshidi-Roudbari, Kim ‘973, Shih, and Huang fail to teach or suggest a specific non-display region, or wherein a projection of the touch signal line on the first base substrate is within the black matrix.
Kim ‘689 (Fig. 2) discloses a touch display substrate wherein a touch signal line (SL) is located in a non-display region, and a projection of the touch signal line on the first base substrate is within the black matrix (“the signal line SL is disposed on the black matrix BM in the non-display area” as discussed in [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamshidi-Roudbari, Kim ‘973, Shih, and Huang so the touch signal lines are in a non-display region and a projection of the touch signal line on the first base substrate is within the black matrix as taught by Kim ‘689 because this “prevents external light from being reflected by the signal line” (see [0023]).

Regarding claim 4, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a touch display substrate as discussed above, and Kim ‘973 further discloses wherein each of the plurality of second pressure sensitive electrodes is in a non-aperture region of the touch display substrate (seen in Fig. 6, 120’ are in between the pixel areas 640, in a non-aperture region).
Additionally, Shih discloses a touch display substrate wherein pressure sensitive electrodes are made of metal (force-sensing electrodes are “metal mesh” as discussed in [0024]).
It would have been obvious to one of ordinary skill in the art to combine Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 for the same reasons as discussed above.

Regarding claim 8, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a touch display substrate as discussed above, and Kim ‘973 further discloses wherein the piezoelectric layer directly contacts with both the plurality of first electrodes and the plurality of second piezoelectric sensitive electrodes (seen in Fig. 2, 210 directly contacts both 110 and 120). 
It would have been obvious to one of ordinary skill in the art to combine Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 for the same reasons as discussed above.

Regarding claim 10, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a touch display substrate as discussed above, and Jamshidi-Roudbari further discloses wherein the plurality of first electrodes is a plurality of common electrodes (called “VCOM”) arranged in a matrix form (a matrix seen in Fig. 12), each of the plurality of common electrodes corresponds to at least one second pressure sensitive electrode extending in a horizontal direction (seen in Fig. 14, second pressure sensitive electrode 1420 is perpendicular to the column electrodes 1414, which run vertically as seen in Fig. 12, and so 1420 will be horizontal).
Additionally, Shih (Fig. 2A) discloses wherein the plurality of first electrodes (160) are arranged in a matrix form (seen in Fig. 2A), each of the plurality of common electrodes corresponds to at least one second pressure sensitive electrode extending in a horizontal direction (for example, the left, middle, and right lines of the “box” shaped mesh electrode 160EA in the “D1” direction seen in Fig. 2A) and at least two second pressure sensitive electrodes extending in a vertical direction (for example, the top, middle, and bottom lines of the “box” shaped mesh electrode 160EA in the “D2” direction seen in Fig. 2A),
the at least one second pressure sensitive electrode (152) extending in a horizontal direction (the same D1 direction as discussed above, seen in Fig. 2B) corresponds to a same row of common electrodes of the plurality of common electrodes arranged in the matrix form (as seen in Fig. 2A and 2B, each of the horizontal lines of 160EA are aligned with the electrodes 152 in the D2 direction), and the at least two second pressure sensitive electrodes extending in the vertical direction correspond to a same column of common electrodes of the plurality of common electrodes arranged in the matrix form (similarly, as seen in Fig. 2A, each of the vertical lines are aligned in columns in the D1 direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 so the first electrodes and common electrodes correspond to both horizontal and vertical pressure sensitive electrodes as taught by Shih because using metal mesh as electrode layers provides light transparency (see [0028]).

Regarding claim 12, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a touch display device, comprising a touch display substrate as discussed above (“displays” discussed in [0002] of Jamshidi-Roudbari). 

Regarding claim 13, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a method for controlling a touch display device, the touch display device being the touch display device as discussed above, Jamshidi-Roudbari further disclosing the method comprising:
providing the plurality of first electrodes of the touch display substrate with common voltage signals (seen in Fig. 11, the examiner interprets the voltage supplied during “LCD” period to be a common voltage, as it is provided on “common electrodes” VCOM, discussed in [0030] and [0053]), in the display time stage (called a “display phase”) of the display period of one image frame (called a “time frame 1300” in [0059]);
providing the plurality of first electrodes of the touch display substrate with a touch signal (“a sinusoidal wave, a square wave, a triangular wave” as discussed in [0054] and seen in Fig. 11), in the touch time stage of the display period of the one image frame (called a “touch phase”); and
providing the plurality of first electrodes of the touch display substrate with a first reference electrical signal (similar to the touch signal, “a sinusoidal wave, a square wave, a triangular wave” discussed in [0054] can be used as the reference electrical signal for the pressure phase, see [0061]) in the pressure detection time stage of the display period of the one image frame (called a “pressure phase”), and providing the plurality of second pressure sensitive electrodes with a second reference electrical signal (called a “virtual ground” in [0061]), wherein a predetermined voltage difference exists between the first reference electrical signal and the second reference electrical signal (for example, when using a square wave as the first reference signal, as discussed above, there will be a difference from the second reference signal which is held constant at 2.5V). 

Regarding claim 14, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a method as discussed above, and Kim ‘973 further discloses the method comprising:
at least one of following (i) or (ii):
(i) detecting, in the pressure detection time stage of the display period of the one image frame, a pressure sensitive signal in a corresponding first line connected to the each of the plurality of first electrodes (due to the alternative language “at least one of,” this claim limitation is not being examined);
(ii) detecting, in the pressure detection time stage of the display period of the one image frame, a pressure sensitive signal in the second pressure sensitive line connected to the plurality of pressure sensitive electrodes (second pressure sensitive electrodes 120 output sensing signal Vs1 to Vs4 along the second pressure sensitive lines to detect a pressure, see [0048]). 
It would have been obvious to one of ordinary skill in the art to combine Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 for the same reasons as discussed above.

Regarding claim 15, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a method as discussed above, and Jamshidi-Roudbari further discloses wherein, the plurality of first electrodes is a plurality of common electrodes (for example, called “common electrodes” in [0029]), and the method further comprises:
providing the plurality of common electrodes of the touch display substrate with common voltage signals (seen in Fig. 11, the examiner interprets the voltage supplied during “LCD” period to be a common voltage, as it is provided on “common electrodes” VCOM, discussed in [0030] and [0053]), in the display time stage (called a “display phase”) of the display period of one image frame (called a “time frame 1300” in [0059]);
providing the plurality of common electrodes of the touch display substrate with touch signals (“a sinusoidal wave, a square wave, a triangular wave” as discussed in [0054] and seen in Fig. 11), in the touch time stage of the display period of the one image frame (called a “touch phase”); and
in the pressure detection time stage of the display period of the one image frame (called a “pressure phase”), at least one of (i) providing the plurality of common electrodes of the touch display substrate with the first reference electrical signal (similar to the touch signal, “a sinusoidal wave, a square wave, a triangular wave” discussed in [0054] can be used as the reference electrical signal for the pressure phase, see [0061]), or (ii) providing the plurality of second pressure sensitive electrodes with the second reference electrical signal (called a “virtual ground” in [0061]). 

Regarding claim 16, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a touch display substrate as discussed above, and Kim ‘973 further discloses wherein each of the plurality of second pressure sensitive electrodes is in a non-aperture region of the touch display substrate (seen in Fig. 6, 120’ are in between the pixel areas 640, in a non-aperture region).
Additionally, Shih discloses a touch display substrate wherein pressure sensitive electrodes are made of metal (force-sensing electrodes are “metal mesh” as discussed in [0024]).
It would have been obvious to one of ordinary skill in the art to combine Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 for the same reasons as discussed above.

Regarding claim 17, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a touch display substrate as discussed above, and Jamshidi-Roudbari further discloses wherein the plurality of first electrodes is a plurality of common electrodes (called “VCOM”) arranged in a matrix form (a matrix seen in Fig. 12), each of the plurality of common electrodes corresponds to at least one second pressure sensitive electrode extending in a horizontal direction (seen in Fig. 14, second pressure sensitive electrode 1420 is perpendicular to the column electrodes 1414, which run vertically as seen in Fig. 12, and so 1420 will be horizontal).
Additionally, Shih (Fig. 2A) discloses wherein the plurality of first electrodes (160) are arranged in a matrix form (seen in Fig. 2A), each of the plurality of common electrodes corresponds to at least one second pressure sensitive electrode extending in a horizontal direction (for example, the left, middle, and right lines of the “box” shaped mesh electrode 160EA in the “D1” direction seen in Fig. 2A) and at least two second pressure sensitive electrodes extending in a vertical direction (for example, the top, middle, and bottom lines of the “box” shaped mesh electrode 160EA in the “D2” direction seen in Fig. 2A),
the at least one second pressure sensitive electrode (152) extending in a horizontal direction (the same D1 direction as discussed above, seen in Fig. 2B) corresponds to a same row of common electrodes of the plurality of common electrodes arranged in the matrix form (as seen in Fig. 2A and 2B, each of the horizontal lines of 160EA are aligned with the electrodes 152 in the D2 direction), and the at least two second pressure sensitive electrodes extending in the vertical direction correspond to a same column of common electrodes of the plurality of common electrodes arranged in the matrix form (similarly, as seen in Fig. 2A, each of the vertical lines are aligned in columns in the D1 direction).
It would have been obvious to one of ordinary skill in the art to combine Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 for the same reasons as discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 as applied to claim 1 above, and further in view of Yeo et al. (US 2014/0002427).
Regarding claim 5, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a touch display substrate as discussed above, and Jamshidi-Roudbari further discloses the substrate comprising:
a thin film transistor (TFT) array layer (M2) on the base substrate (seen in Fig. 5);
the data lines on the TFT array layer (data lines 523 are part of the M2 layer, see [0036]).
Kim ‘973 additionally discloses wherein the piezoelectric layer is on the plurality of second pressure sensitive electrodes (seen in Fig. 2) and the plurality of first electrodes is on the piezoelectric layer (seen in Fig. 2, the first electrodes, piezoelectric layer, and second electrodes are layered).
Huang additionally discloses Yeo (Fig. 4) discloses a thin film transistor (TFT) array layer (eg. including “active layer 2041”, see [0048]) on the base substrate (201), the data lines (Dn) on the TFT array layer (seen on top of 2041 in Fig. 7), and an insulation layer (206) on the TFT array layer and covering the data lines (206 covering Dn and 2041, see [0048] which discusses that 206 is an insulating layer).
It would have been obvious to one of ordinary skill in the art to combine Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 for the same reasons as discussed above.
However, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 fail to teach or suggest wherein the plurality of second pressure sensitive electrodes (410) is on the insulation layer.
Yeo (Fig. 4) discloses a touch display substrate comprising:
a thin film transistor (TFT) array layer (eg. including 121, see [0057] which discusses how the TFTs 50 are connected to the scan lines) on the base substrate (110);
the data lines (171) on the TFT array layer (seen on top of 121 and 160 in Fig. 4);
an insulation layer on the TFT array layer and covering the data lines (180 covering 171, see [0132] which discusses that 180 is, eg. an acryl-based resin or phenolic resin, which is an insulator);
wherein the plurality of second pressure sensitive electrodes (410) is on the insulation layer (seen in Fig. 4, 410 is on 180), the piezoelectric layer (510, see [0062] which discusses “piezo material”) is on the plurality of second pressure sensitive electrodes (510 is on 410, seen in Fig. 4) and covers the insulation layer (seen in Fig. 4, 510 also covers part of 180), and the plurality of first electrodes (270) is on the piezoelectric layer (270 is on top of 510). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 so the second pressure sensitive electrodes cover the insulation layer as taught by Yeo because this planarizes the display to improve luminous efficiency (see [0131]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 as applied to claim 1 above, and further in view of Matsumoto (US 2008/0018201).
Regarding claim 6, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a touch display substrate as discussed above, however fail to teach or suggest wherein the piezoelectric layer is formed of polyvinylidene fluoride. 
Matsumoto discloses a display substrate wherein a piezoelectric layer is formed of polyvinylidene fluoride (see [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 so the piezoelectric layer is formed of polyvinylidene fluoride as taught by Matsumoto because this provides a light transmittable layer (see [0026]) that allows for detecting of a pressing force (see [0014]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi-Roudbari, Kim ‘973, Shih, Huang, Kim ‘689, and Yeo as applied to claim 5 above, and further in view of Matsuoka (US 2016/0353208).
Regarding claim 7, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, Kim ‘689, and Yeo disclose a touch display substrate as discussed above, and the combination further teaches a condition that the plurality of first pressure sensitive lines and data lines on the touch display substrate are in a same layer and are formed of a same material (for example, both made of metal as discussed above, and in the same layer as taught by Shih and Huang).
Additionally, Yeo (Fig. 22) teaches wherein signal lines are connected to corresponding electrodes through a corresponding via-hole penetrating through an insulation layer (seen in Fig. 22, 190 connects to 177 through insulating layer 180, and 176 connects to 136 through both layers 140 and 160).
Therefore, the combination of Jamshidi-Roudbari, Kim ‘973, Shih, Huang, Kim ‘689, and Yeo would teach a touch display substrate wherein each of the plurality of first pressure sensitive lines (taught by Kim ‘973, as discussed above) is connected to one of the first electrodes through a corresponding via-hole penetrating through the insulation layer (as taught by Yeo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 to connect lines and electrodes through a via-hole in the insulating layer as taught by Yeo because this allows conductive elements on opposite sides of an insulator to contact with one another to propagate signals.
However, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, Kim ‘689, and Yeo fail to teach or suggest wherein each of the plurality of first pressure sensitive lines is connected to one of the first electrodes through a corresponding via-hole penetrating through the piezoelectric layer.
Matsuoka discloses a touch display substrate wherein signal lines are connected to corresponding electrodes through a corresponding via-hole penetrating through a piezoelectric layer (electrodes 11d and 11b are connected “by forming via holes penetrating through the piezoelectric layers” as discussed in [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamshidi-Roudbari, Kim ‘973, Shih, Huang, Kim ‘689, and Yeo to connect lines and electrodes through a via-hole in the piezoelectric layer as taught by Matsuoka because this allows conductive elements on opposite sides of the piezoelectric layer to contact with one another to propagate signals.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 as applied to claim 10 above, and further in view of Hata et al. (US 2014/0327846).
Regarding claim 11, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 disclose a touch display substrate as discussed above, and Shih further discloses wherein the at least one second pressure sensitive electrode extending in the horizontal direction intersects with, and is electrically connected with the at least two second pressure sensitive electrodes extending in the vertical direction (the individual wires of the metal mesh of electrode 160EA, seen in Fig. 2A, are electrically connected, and the horizontal and vertical portions intersect, for example in the center of the “box” shape), and a position at which each second pressure sensitive electrode extending in the horizontal direction overlaps with each second pressure sensitive electrode extending in the vertical direction is within a region of one of the common electrodes (seen in Fig. 2A, the “box” shaped regions of the electrode 160 aligns with the electrode 152, seen in Fig. 2B).
However, Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 fail to teach or suggest wherein the at least one second pressure sensitive electrode extending in the horizontal direction overlaps with the at least two second pressure sensitive electrode extending in the vertical direction.
Hata (Fig. 3) discloses a touch display substrate wherein a mesh electrode (7) is formed by overlapping horizontal and vertical electrodes (seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamshidi-Roudbari, Kim ‘973, Shih, Huang, and Kim ‘689 so the at least one second pressure sensitive electrode extending in the horizontal direction overlaps with the at least two second pressure sensitive electrode extending in the vertical direction as taught by Hata because this reduces the number of components, reducing overall costs, as well as thickness and weight (see [0010]).

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Kim ‘689 has been added for new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691